Case 18-24036        Doc 41     Filed 03/04/19     Entered 03/04/19 15:05:00          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24036
         Sheniece Rouse

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/23/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24036          Doc 41   Filed 03/04/19     Entered 03/04/19 15:05:00             Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor             $2,450.00
          Less amount refunded to debtor                       $1,287.90

 NET RECEIPTS:                                                                                 $1,162.10


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $129.15
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $129.15

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim       Principal      Int.
 Name                               Class    Scheduled      Asserted      Allowed        Paid         Paid
 Amex                           Unsecured      21,056.00            NA           NA            0.00       0.00
 Amex                           Unsecured            0.00           NA           NA            0.00       0.00
 Amex                           Unsecured            0.00           NA           NA            0.00       0.00
 Bankamerica                    Unsecured       8,883.00            NA           NA            0.00       0.00
 Barclays Bank Delaware         Unsecured       8,728.00            NA           NA            0.00       0.00
 Barclays Bank Delaware         Unsecured       7,816.00            NA           NA            0.00       0.00
 Bk Of Amer                     Unsecured            0.00           NA           NA            0.00       0.00
 CAPITAL ONE AUTO FINAN         Unsecured            0.00           NA           NA            0.00       0.00
 Capital One Bank USA NA        Unsecured          945.00           NA           NA            0.00       0.00
 CarMax Auto Finance            Secured        10,433.00     10,505.43     10,505.43      1,032.95        0.00
 Chase Card                     Unsecured            0.00           NA           NA            0.00       0.00
 Chase Card                     Unsecured       4,975.00            NA           NA            0.00       0.00
 Chase Card                     Unsecured          710.00           NA           NA            0.00       0.00
 Chase Card                     Unsecured            0.00           NA           NA            0.00       0.00
 Citi                           Unsecured       6,947.00            NA           NA            0.00       0.00
 Citi                           Unsecured            0.00           NA           NA            0.00       0.00
 Comenity Bank/express          Unsecured          122.00           NA           NA            0.00       0.00
 Comenity Bank/limited          Unsecured            0.00           NA           NA            0.00       0.00
 COMENITYBANK/VICTORIA          Unsecured           89.00           NA           NA            0.00       0.00
 Comenitybk/lilswiss            Unsecured       2,322.00            NA           NA            0.00       0.00
 Discover Financial Services    Unsecured            0.00           NA           NA            0.00       0.00
 Kohls/Chase                    Unsecured            0.00           NA           NA            0.00       0.00
 Nordstrom/td Bank Usa          Unsecured       2,544.00            NA           NA            0.00       0.00
 Northwestern University        Unsecured            0.00           NA           NA            0.00       0.00
 Peoples Engy                   Unsecured            0.00           NA           NA            0.00       0.00
 Peoples Engy                   Unsecured            0.00           NA           NA            0.00       0.00
 Sflndcorp                      Unsecured      25,614.00            NA           NA            0.00       0.00
 Syncb/Care Credit              Unsecured            0.00           NA           NA            0.00       0.00
 Syncb/gap                      Unsecured            0.00           NA           NA            0.00       0.00
 Syncb/jewelry Express          Unsecured            0.00           NA           NA            0.00       0.00
 Syncb/Old Navy                 Unsecured            0.00           NA           NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-24036        Doc 41      Filed 03/04/19      Entered 03/04/19 15:05:00                Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal       Int.
 Name                               Class      Scheduled      Asserted     Allowed          Paid          Paid
 TD BANK USA/TARGETCRED          Unsecured           918.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                            $10,505.43          $1,032.95                   $0.00
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                           $10,505.43          $1,032.95                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                    $0.00                 $0.00               $0.00


 Disbursements:

         Expenses of Administration                                $129.15
         Disbursements to Creditors                              $1,032.95

 TOTAL DISBURSEMENTS :                                                                            $1,162.10


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
